
	
		II
		110th CONGRESS
		1st Session
		S. 1499
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to reduce air pollution from
		  marine vessels.
	
	
		1.Short titleThis Act may be cited as the
			 Marine Vessel Emissions Reduction Act
			 of 2007.
		2.FindingsCongress finds that—
			(1)emissions of air
			 pollutants from marine vessels contribute significantly to dangerous air
			 pollution in many areas in the United States;
			(2)current levels of
			 control on those emissions are not adequate to protect air quality and public
			 health;
			(3)to protect air
			 quality and public health, efforts by State and local governments to control
			 emissions from marine vessels must be augmented by the Federal
			 Government;
			(4)although the
			 Environmental Protection Agency may require additional controls on domestic and
			 international marine vessels entering United States ports, significant emission
			 reductions must be achieved in the near future; and
			(5)it is urgent and
			 necessary to require the Administrator of the Environmental Protection Agency
			 to establish standards to reduce emissions of air pollutants from marine
			 vessels in a sufficient period of time to allow all areas in the United States
			 to meet air quality standards in accordance with applicable deadlines.
			3.Marine vessel
			 fuel sulfurSection 211 of the
			 Clean Air Act (42 U.S.C. 7545) is amended—
			(1)by redesignating
			 the first subsection (r) (relating to fuel and fuel additive importers and
			 importation) as subsection (u) and moving that subsection so as to appear at
			 the end of the section; and
			(2)by inserting
			 after subsection (o) the following:
				
					(p)Marine vessel
				fuel sulfur
						(1)In
				generalSubject to paragraph (3), not later than December 15,
				2008, the Administrator shall promulgate regulations that, effective beginning
				on December 31, 2010, require marine vessels described in paragraph (2) to use
				fuel that contains not more than 1,000 parts per million of sulfur in the main
				and auxiliary engines of the vessels.
						(2)ApplicabilityThe
				regulations promulgated pursuant to paragraph (1) shall apply to all marine
				vessels, including any vessel flagged in a country other than the United
				States, at any time at which the vessels are, on entering or leaving a port or
				offshore terminal of the United States—
							(A)within 200 miles
				of the west coast of the continental United States; and
							(B)within such
				distance of the east coast or Gulf coast of the United States, or the shoreline
				of the Great Lakes or St. Lawrence Seaway, as the Administrator determines to
				be appropriate for the purpose of protecting public health and the
				environment.
							(3)Interim
				requirement
							(A)In
				generalNotwithstanding the requirement of paragraph (1), the
				Administrator may promulgate regulations under that paragraph that permit
				marine vessel fuel sulfur content in excess of 1,000 parts per million if the
				Administrator determines that compliance with the requirement of paragraph (1)
				is not technically feasible by December 31, 2010.
							(B)RegulationsIf
				the Administrator makes a determination described in subparagraph (A), the
				Administrator shall promulgate regulations that require marine vessels—
								(i)beginning on
				December 31, 2010, to use fuel that contains—
									(I)the lowest
				quantity of sulfur that is technically feasible by that date; and
									(II)in no event a
				quantity of sulfur in excess of 2,000 parts per million; and
									(ii)to achieve
				compliance with the requirement of paragraph (1) on the earliest practicable
				date by which compliance is technically feasible.
								(4)Alternative
				compliance mechanismThe Administrator may provide for an
				alternative mechanism of compliance under this subsection for a marine vessel
				if the Administrator determines that—
							(A)the vessel
				employs a control technology that reduces emissions from the vessel of sulfur
				oxides and particulate matter to at least the same degree as the reduction that
				would be achieved by the vessel through compliance with the applicable fuel
				sulfur content limitation under this subsection; and
							(B)the emission
				reductions achieved as described in subparagraph (A) are in addition to any
				reductions required to achieve compliance with an applicable engine emission
				standard issued by the Administrator or the head of another Federal
				agency.
							(5)No effect on
				other authorityNothing in this subsection limits or otherwise
				affects any authority of the Administrator to regulate fuels or fuel additives
				for use in marine vessels or any other nonroad vehicle or engine under this Act
				or any other provision of
				law.
						.
			4.Advanced marine
			 vessel emission controlsSection 213 of the Clean Air Act (42 U.S.C.
			 7547) is amended—
			(1)by redesignating subsection (d) as
			 subsection (f); and
			(2)by inserting
			 after subsection (c) the following:
				
					(d)Advanced marine
				vessel emission controls
						(1)Standards for
				oceangoing vessels
							(A)In
				generalNot later than December 15, 2008, the Administrator shall
				promulgate, and from time to time revise, regulations that establish standards
				for emissions of oxides of nitrogen, particulate matter, hydrocarbons, and
				carbon monoxide from newly-manufactured and in-use main and auxiliary engines
				in oceangoing marine vessels that enter or leave a port or offshore terminal of
				the United States.
							(B)RequirementThe
				standards under subparagraph (A) shall require, effective beginning on January
				1, 2012, that the engines described in that subparagraph achieve the greatest
				degree of emission reduction achievable through the application of technology
				that the Administrator determines, in accordance with this paragraph, will be
				available for the affected engines.
							(C)Additional
				factors for consideration
								(i)In
				generalIn promulgating a standard under this paragraph, the
				Administrator shall take into consideration—
									(I)whether the
				engine is newly-manufactured or in-use (and, if the engine is in-use, the age
				of the engine);
									(II)the cost of
				applying an emission reduction technology in a period of time sufficient to
				achieve compliance with the standard;
									(III)noise, energy,
				and safety factors associated with the application of the technology;
				and
									(IV)the feasibility,
				benefits, and costs of requiring—
										(aa)the maximum
				level of control required by regulations applicable to on-road, nonroad, and
				stationary engines; and
										(bb)the maximum
				level of control achieved by sources from which control technologies may be
				transferred, including sources that use advanced aftertreatment
				technologies.
										(ii)Determination
									(I)In
				generalIf the Administrator determines, after consideration of
				the factors described in clause (i), that a maximum level of control described
				in clause (i)(IV) will not be technically achievable by January 1, 2012, the
				Administrator shall promulgate standards under subparagraph (A) that require
				the maximum level of control that the Administrator determines will be
				technically achievable by that date.
									(II)Additional
				standardsIf the Administrator makes a determination under
				subclause (I), the Administrator shall promulgate additional standards under
				subparagraph (A) that require, effective beginning on January 1, 2016—
										(aa)the maximum
				level of control described in clause (i)(IV); or
										(bb)if
				the Administrator determines, after consideration of the factors described in
				clause (i), that a maximum level of control described in subclause (IV) of that
				clause is not technically achievable by January 1, 2016, the maximum level of
				control that the Administrator determines will be technically achievable by
				that date.
										(2)ApplicabilityStandards
				applicable to marine engines and marine vessels promulgated under this section
				shall be applicable to vessels that enter or leave a port or offshore terminal
				of the United States, including vessels flagged in any country other than the
				United States.
						(3)Enforcement
							(A)In
				generalThe standards established under this subsection shall be
				enforced in accordance with subsection (f).
							(B)Enforcement
				against certain personsAt the discretion of the Administrator,
				any standard established under this subsection relating to in-use engines may
				be enforced against—
								(i)the owner or
				operator of an in-use engine;
								(ii)any person that
				rebuilds or maintains an in-use engine; or
								(iii)such other
				person as the Administrator determines to be appropriate.
								(4)No effect on
				other authorityNothing in this subsection limits or otherwise
				affects any authority of the Administrator to regulate emissions of engines in
				marine vessels under this Act or any other provision of
				law.
						.
			
